101 F.3d 687
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Pedro DA SILVA, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-2805.
United States Court of Appeals, Second Circuit.
June 25, 1996.

1
Pedro DaSilva, Rochester, MN, pro se.


2
Frank McClain-Sewer, Asst. U.S. Atty., for the Eastern District of New York, Brooklyn, NY, for appellee.


3
This cause came on to be heard on the transcript of the record from the United States District Court for the Eastern District of New York and was taken on submission.


4
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.


5
Defendant-appellant Pedro DaSilva appeals from an order entered November 14, 1995 in the United States District Court for the Eastern District of New York that denied DaSilva's motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence of imprisonment.  We affirm substantially for the reasons stated in the opinion of the district court.  See DaSilva v. United States, No. CV 95-2538(RJD), slip op.  (E.D.N.Y. Nov. 14, 1995).